


BASE SALARIES OF EXECUTIVE OFFICERS
 
As of December 22, 2010, the following are the base salaries (on an annual
basis) of the executive officers of Hovnanian Enterprises, Inc.:




Ara K. Hovnanian
Chief Executive Officer, President, Chairman of the Board and Director of the
Company
$
  1,092,606
 
Paul W. Buchanan
Senior Vice President – Chief Accounting Officer
$
     287,000
 
Peter S. Reinhart
Senior Vice President and General Counsel
$
     307,500
 
J. Larry Sorsby
Executive Vice President, Chief Financial Officer and Director of the Company
$
     600,000
 
Thomas J. Pellerito
Chief Operating Officer
$
     500,000
 




